Case 3:20-cv-01362-GCS Document 1-2 Filed 12/23/20 Page 1 of 9 Page ID #7




                                                                            Exhibit A
Case 3:20-cv-01362-GCS Document 1-2 Filed 12/23/20 Page 2 of 9 Page ID #8
Case 3:20-cv-01362-GCS Document 1-2 Filed 12/23/20 Page 3 of 9 Page ID #9
Case 3:20-cv-01362-GCS Document 1-2 Filed 12/23/20 Page 4 of 9 Page ID #10
Case 3:20-cv-01362-GCS Document 1-2 Filed 12/23/20 Page 5 of 9 Page ID #11
Case 3:20-cv-01362-GCS Document 1-2 Filed 12/23/20 Page 6 of 9 Page ID #12
Case 3:20-cv-01362-GCS Document 1-2 Filed 12/23/20 Page 7 of 9 Page ID #13
Case 3:20-cv-01362-GCS Document 1-2 Filed 12/23/20 Page 8 of 9 Page ID #14
                                                                                FILED
Case 3:20-cv-01362-GCS Document 1-2 Filed 12/23/20 Page 9 of 9 Page ID #15
                                                                         Franklin Co. Circuit Co
                                                                                2nd Judicial Circuit
                                                                                Date: 11/24/2020 12:17
                                                                                Jim Muir

                                                     2020L39
